Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-24 are amended.
Claims 1-24 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-8), machine (claims 17-24), and article of manufacture (claims 9-16).  Accordingly, claims 1-24 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims include limitations that recite at least one abstract idea. 
Claim 1
A method comprising: 
-extracting, by at least one processor, a plurality of facts from a medical text using a plurality of models, wherein extracting using the plurality of models comprises analyzing the medical text in a plurality of iterations in which different models are applied in different iterations, the plurality of iterations comprising a first iteration and a second iteration, the extracting comprising: 
-applying, by at least one processor in the first iteration and to at least a portion of the medical text, a knowledge representation model to extract at least one first medical fact, wherein the at least one first medical fact is linked to at least first text in the portion of the medical text; 
-selecting, by the at least one processor, a statistical fact extraction model based at least in part on the at least one first medical fact extracted from the first text;
-applying, by at least one processor in the second iteration and to the first text to which the at least one first medical fact is linked, the statistical fact extraction model selected to extract at least one second fact that is an attribute of the at least one first medical fact; and 
-generating a linkage between the at least one first medical fact, the at least one second fact, and the first text.
Claim 17
An apparatus comprising:
-a processor; and
-a memory;
-a plurality of models stored on the memory; and
-a fact extraction component, stored on the memory and executed by the process to:
	-receive a medical text;
	-select, based on the medical text received, a knowledge representation model from the plurality of models;
	-extract at least one first fact from at least a portion of the medical text using the knowledge representation model, wherein the at least one first fact is linked to at least first text in the portion of the medical text;
	-select, based on the extracted at least one first fact, a statistical fact extraction model from the plurality of models; and
	-extract at least one second fact that is an attribute of the at least one first fact from the first text to which the at least one first fact is linked using the selected statistical fact extraction model.
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because analyzing a text, and evaluating which models to apply, and ascertaining facts from that text with model knowledge can all be performed in the human mind.  
Examiner states submits that the foregoing underlined limitations constitute: certain methods of organizing human activity” because selecting models to apply to texts to extract facts is following rules or instructions.
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1
A method comprising: 
-extracting, by at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 44, 61-62, processor of system to fact review), a plurality of facts from a medical text using a plurality of models, wherein extracting using the plurality of models comprises analyzing the medical text in a plurality of iterations in which different models are applied in different iterations, the plurality of iterations comprising a first iteration and a second iteration, the extracting comprising: 
-applying, by at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 61-62) in the first iteration and to at least a portion of the medical text, a knowledge representation model to extract at least one first medical fact, wherein the at least one first medical fact is linked to at least first text in the portion of the medical text; 
-selecting, by the at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 61-62), a statistical fact extraction model based at least in part on the at least one first medical fact extracted from the first text;
-applying, by at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 61-62) in the second iteration and to the first text to which the at least one first medical fact is linked, the statistical fact extraction model selected to extract at least one second fact that is an attribute of the at least one first medical fact; and 
-generating a linkage between the at least one first medical fact, the at least one second fact, and the first text.

Claim 17
An apparatus comprising:
-a processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 61-62 (any type of computer)); and
-a memory (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 61-62);
-a plurality of models stored on the memory (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 61-62); and
-a fact extraction component, stored on the memory and executed by the process to (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 61-62):
	-receive a medical text;
	-select, based on the medical text received, a knowledge representation model from the plurality of models;
	-extract at least one first fact from at least a portion of the medical text using the knowledge representation model, wherein the at least one first fact is linked to at least first text in the portion of the medical text;
	-select, based on the extracted at least one first fact, a statistical fact extraction model from the plurality of models; and
	-extract at least one second fact that is an attribute of the at least one first fact from the first text to which the at least one first fact is linked using the selected statistical fact extraction model.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 9 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 9 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claims 2-3, 11: The claim specifies passing medical facts/features from one model to another model, which is a mental process.
	Claim 4, 12: The claim specifies the type of information extracted, which is a mental process.
	Claims 5, 7, 13, 14-15: The claim specifies applying models, which is a mental process.
	Claims 6, 10, 23-24: The claim further stores the linkage in an electronic record and provides on a user interface, an indicator of the linkage, which uses computer as a tool.
	Claim 8, 16: The claim specifies the fact extracted is a negation of the first medical fact, which is a mental process.
	Claim 18: The claim comprises an ASR engine to receive audio data from a medical professional, which uses computer as a tool (pg. 12).
	Claim 19: The claim specifies training the model using training data that includes freeform narrations from ASR, which uses computer as a tool (pg. 16-17).
	Claim 20: The claim comprises a relational model to identify facts by relating tow or more mentions together, which is a mental process.
	Claim 21: The claim specifies the statistical fact extraction model is selected from plurality of models, which is a mental process. 
	Claim 22: The claim comprises a user interface, and a fact review component, which uses computer as a tool (pg. 61-62).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 9, and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as extracting information using a computer, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
	Therefore, whether taken individually or as an ordered combination, claims 1-24
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-24 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Examiner has provided an updated rejection in light of the new amendment, which should address the issues raised by the Applicant in sections A and B under 35 U.S.C. 101 arguments.
Applicant argues that the claim does not recite a mental process since the specification explains the recited steps provide for automatic extraction of medical facts.  Examiner states that while the fact extraction can be performed automatically, it is considered to be using the computer as a mere tool to perform a mental process of evaluating texts.  The present invention uses computer in its ordinary capacity to extract information and therefore does not improve the manner of extracting facts.
Applicant argues that similar to Core Wireless, the amended claim 1 recites a particular manner of utilizing raw data.  Core Wireless required “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed.  The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.”  This claim limitation restrains the type of data that can be displayed in the summary window.  Finally, the claim recites that the summary window “is displayed while the one or more applications are in an unlaunched state,” a requirement that the device applications exist in a particular state.  These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.  The specification in Core Wireless further discloses an improved user interface for electronic devices, particularly those with small screens; teaching that the prior art interfaces had many deficits related to the efficient functioning of the computer.  Examiner is unable to find any support within the specification regarding the claimed improvement of saving memory resources and presenting the information more efficiently.
Applicant argues that the amended claims improve the technology of automated electronic medical records.  While the claimed method purports to accelerate the process of updating EMRs, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  However, using a computer to perform a task “more quickly or more accurately” is not, in and of itself, a ticket into patent-eligible territory. (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).).  Applicant’s arguments that the claimed process is more efficient is not persuasive because the claimed process does not lead to the increased efficiency, rather that is due to the use of generic computers. See FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1095 (2016) (“While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself’); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”).
	Applicant argues that the amended claims implement the steps of the alleged judicial exception with a particular machine that is integral to the claim.  Examiner states that the knowledge representation model and the statistical fact extraction models are generic models that could be implemented mentally or electronically using generic computers (spec. pg. 20-21).  Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system.
	Applicant argues that the amended claims effect a transformation of a particular article to a different state or thing because the first text is a transformation of a medical text into a different state or thing.  Examiner is unable to determine how the text is transformed since the text is analyzed with models to extract facts, which is still text.  Examiner asks the applicant to provide further guidance as to how it is a transformation to a different state or thing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnan et al. – U.S. Patent No. 7,653,227 – Teaches hierarchal modeling to classify medical information.
Dejori – U.S. Patent No. 9,996,670 – Teaches extracting medical information from clinical decision support document.
Yegnanarayanan – U.S. Publication No. 2018/0308583 – Teaches hypothesis for medical facts using extraction models.
R. Romano, L. Rokach and O. Maimon, "Cascaded Data Mining Methods for Text Understanding, with medical case study," Sixth IEEE International Conference on Data Mining - Workshops (ICDMW'06), 2006, pp. 458-462 – Teaches extracting relevant information from clinical reports.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3686